Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        

                            
                            Sir,
                            Newport Septer 14th 1780 5 o’clock P.M.
                        
                        Your Excellency’s favor of the 11th inst. I received at noon. The Ch. de Ternay and I are always in the
                            intention to wait for your orders, on the Day and at the place prescribed. We keep it a most profound secret from every
                            body. I believe that the fleet that Chased the vessel that got into New-york, and whose captain has thought that it was
                            the 2d Division, is only Arbuthnot’s fleet, which returned to its anchoring off Gardner’s island after having convoyed and
                            set in the open seas the fleet of Transports bound to England. I think it of the greatest consequence to have a
                            conversation with Your Excellency, and to make a plan, after your knowledge, and abilities, by which the Court of France
                            may be persuaded to give powerful aid to her faithfull allie’s against next campaign, and to put under your order such
                            means as may deliver this country, being combinated with those of the United states. I beg your Excellency would tell the
                            Marquis de La Fayette that I have received his two last letters of the 8th and 10th inst. that I thank him with all my
                            heart, expecting the pleasure to see him, and I don’t answer him now, that the huzzard may be at the
                            Ferry before night. I am with respect Sir Your Excellency’s most obedient most humble servant.
                        
                            le cte de Rochambeau
                        
                    